McDevitt, P. J.,
dissenting, Dec. 24, 1929. — In this cause, in the opinion nisi, the court reviewed the evidence and extensively stated the law as it was found to be applicable to the facts presented. It would be surplusage, therefore, to go over the ground already covered in that opinion. There remains, then, but to point out what the Chancellor considers the error and inadequacy in the opinions filed by his colleagues, evidencing, as they do, a complete lack of comprehension of the testimony (580 pages) taken at the various hearings and their patent failure to consider the equitable relief prayed for.
They summarily dismiss the case for lack of equitable jurisdiction because of the provisions in the Snyder Act, and then, by way of extra-jurisdictional matter, arbitrarily state that the weight of the evidence suggests that the perfume was not manufactured according to the permit, and that its sale and distribution was for illegal purposes. Both opinions evidence a startling failure to absorb the atmosphere of the case as developed at the hearings. They completely ignore the important factor well recognized in determining the comparative value of conflicting testimony — the relative manner of the witnesses, expert and lay, in offering their testimony, the advantage of which comparison could only be had by sitting, as the trial judge, throughout the case.
The first prayer of the bill of complaint filed in this cause asked that the defendants, their police officers, detectives and agents working under them, be restrained and enjoined from interfering with the conduct of the lawful business of the plaintiffs. A careful study of the Snyder Act fails to disclose anything which would give relief from an unwarranted interference with the plaintiffs’ business; there is nothing in that act to prevent the granting of equitable relief in such a cause; and in no forum but a court of equity could such relief be had.
Having acquired jurisdiction, the court could make a final determination of the whole subject. Boni judiéis est ampliare jurisdietionem.
As was said in Miron v. Percheck et al., 279 Pa. 458, in a per curiam opinion: “‘It is quite true, as was held by the learned judge below, that equity having acquired jurisdiction of a case may decide all matters incidentally connected with it:’ Graeff v. Felix, 200 Pa. 137.”
Such a decree is within equity jurisdiction, avoids further litigation between the parties founded upon the facts developed, and is determinative of questions likely to arise between all parties connected with or interested in the dispute.
As pointed out in the opinion of July 31, 1929, the high-handed, arbitrary and unwarranted conduct of the Police Department savors of Bolshevick Russia. Mistaking a police uniform for the authority of law, the Police Department has attempted to destroy a business operating not only under a government permit but under the personal scrutiny of government agents.
Enforcement officers testified that their opinions were based upon rumors— mere gossip. The places they referred to as “cover-up” houses were well known to them but unmolested.
Much is made by defendants of the variance (according to their witnesses) between the samples filed in Washington and those taken in the seizures. Only by the most liberal interpretation of the rules of evidence could the samples be admitted, and the manner of proof was about as slipshod as the *161method of keeping such samples. Salus p-opuli suprema, lex is a maxim apparently unknown to the defendants. Apparently, they still believe in the Divine right of kings and the maxim Bex non potest peccare.
No man can be judge in his own cause. (Nemo debet esse judex in propria sua causa.) But apparently the Director of Public Safety believes that by. the police power vested in him he may sweep aside law, equity and Federal permits and establish a jurisdiction of his own. But even the police power, undefined and unbridled, will not be permitted to work a wrong. Omnia iainovatio plus novitate perturbat quam utilitate prodest.
The stenographic record is the only collection of facts before the court, and that which does not appear will not be presumed to exist. The law does not allow of a captious and strained intendment, for such nice pretence of certainty confounds true and legal certainty.
Nowhere does the record contain a statement that the lotions seized could be used for beverage purposes, and the law always regards the immediate, not the remote cause of any event.
No man should take advantage of his own wrong. Why should innocent persons be compelled by such high-handed practices to recover their lawful property by the long-drawn and tedious methods of a trial by jury in a Quarter Sessions Court?
Acta exteriora indicant interiora secreta. If the Police Department were confident that the plaintiffs were violating the law, they needed but to procure a search warrant and confiscate the contraband. But they preferred their highway confiscatory methods under the cloak of uniforms so as to better destroy their victims.
There is no right without a remedy, and equity looks upon that as done which ought to be done by both parties to every transaction.
For the reasons set forth in the opinion nisi and herein, I cannot agree with my colleagues, and in dissenting feel that defendants’ exceptions should be dismissed.